 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SHEILA ANN DELMONTE-WRIGHT,                            Case No.: 2:19-cv-00921-APG-NJK

 4         Plaintiff                                       Order Denying Motions as Moot

 5 v.                                                                   [ECF Nos. 5, 6]

 6 GEICO CASUALTY COMPANY,

 7         Defendant

 8        In light of the parties’ notice of settlement (ECF No. 36),

 9        I ORDER that defendant GEICO Casualty Company’s motion to dismiss (ECF No. 5)

10 and motion to stay (ECF No. 6) are DENIED as moot.

11        DATED this 17th day of December, 2019.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
